ORDER
Upon review and consideration of the Joint Petition for Suspension filed herein, it is this 11th day of September, 2007,
ORDERED, by the Court of Appeals of Maryland, that Richard Baldwin Cook be, and he is hereby, suspended for a period of eighteen months from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Richard Baldwin Cook from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.